Case 4:20-cv-10033-SDD-APP ECF No. 10 filed 04/29/20          PageID.131    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 MICHIGAN PROTECTION AND                             Case No. 20-10033
 ADVOCACY SERVICE, INC.,
                                                     Stephanie Dawkins Davis
       Plaintiff                                     United States District Judge
 v.

 HENRY FORD HEALTH SYSTEM,
 et al.,

      Defendants.
 ________________________/

           NOTICE OF RULE 16 SCHEDULING CONFERENCE
           AND RULE 26 JOINT DISCOVERY PLAN DEADLINE

      Take notice that the above-entitled case has been set for a Telephonic Rule

16 Scheduling Conference on MAY 28, 2020 at 12:00 p.m. before the Honorable

Stephanie Dawkins Davis. The parties are to use the following call-in information:

Call-In Number: 877-336-1280 and Access Code: 5174137.

      Before the Scheduling Conference, pursuant to Rule 26(f)(2), the attorneys

of record are jointly responsible for the preparation of a discovery plan that

includes the information identified in Rule 26(f)(3) and may also include reference

to the issues listed in Rule 16(c)(2) if relevant. Rule 26(f)(1) requires that the

parties confer no later than 21 days before the scheduling conference and develop a

proposed discovery plan. This plan must be submitted to the Court at least three

days before the date of the Rule 16 Scheduling Conference date identified above.

                                           1
Case 4:20-cv-10033-SDD-APP ECF No. 10 filed 04/29/20   PageID.132    Page 2 of 2




Date: April 29, 2020                  s/Stephanie Dawkins Davis
                                      Stephanie Dawkins Davis
                                      United States District Judge




                                     2
